Appellant complains because we did not discuss at more length his various bills of exception and set forth in detail our reasons for the disposition made of them. This court finds it impracticable many times to consider seriatum complaints brought forward in the record on account of the resulting opinion being of undue length. The present case is an illustration, the record containing twenty-one bills of exception. We have again examined the bills containing complaints that the trial court commented on the weight of the evidence. Most, if not all of the authorities cited by appellant upon original submission, are cases where the court's statement was with reference to testimony admitted and which was before the jury for its consideration and where the court's comment gave the jury his view of such evidence. Simmons v. State, 55 Tex.Crim. Rep., 117 S.W. 141, and McPherson v. State, 79 Tex.Crim. Rep., 182 S.W. 1114, to which we are referred in the motion for rehearing also reflects the same condition. Unless we misapprehend the bills upon this point in the present record they do not reveal a similar state of facts and to our minds show no error which calls for a reversal.
Appellant further complains that we committed error in the disposition made of his bill of exception No. 5. Upon cross-examination the District Attorney, over objection, asked appellant's witness Brown if he was not then under indictment for "hi-jacking," to which the witness replied in the affirmative, the specific objection being that the case to which the District Attorney referred occurred while Brown was a juvenile, and that under the provisions of Art. 1092, C. C. P., inquiry was not permitted. The statute in question reads as follows:
"A disposition of any delinquent child under this law or any evidence given in such case, shall not, in any civil, criminal, or other cause or proceeding whatever, in any court, be lawful or proper evidence against any child for any purpose whatever, except in subsequent cases against the same child under this law. Neither the conviction of the accused as a delinquent child nor the service of sentence thereunder shall deprive him *Page 370 
or her of any rights of citizenship when such child shall become of full age."
The record reveals that in the case against Brown the court had found him at the time of trial to be a juvenile. Instead of dismissing the indictment charging him with a felony and proceeding against him under the juvenile statute he was tried and convicted for robbery upon the indictment at a time when he was still a juvenile. Upon appeal the judgment of conviction was reversed. Because this court said the felony charge should have been dismissed at the time Brown was found to have been a juvenile, appellant takes the position that the state was inhibited by the statute quoted from showing for the purpose of impeachment that the indictment was still pending against him. At the time of the present trial Brown was 18 years of age. He had passed the years of juvenility and therefore could not then have been proceeded against as a delinquent. There had been no disposition of him as a delinquent as contemplated under Art. 1092, C. C. P. Under the circumstances we think no error was committed by the court in permitting the inquiry complained of.
We have carefully examined all other bills of exception which appellant reasserts reveal error calling for a reversal. This opinion on rehearing would extend beyond reasonable bounds should we discuss each of them, but we think the matters complained of in the various bills were properly disposed of in our former opinion.
The motion for rehearing is overruled.
Overruled.